      8:20-cv-00346-JMG Doc # 30 Filed: 03/25/21 Page 1 of 2 - Page ID # 1014




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

GRAESYN G.,

                    Plaintiff,                           8:20-CV-346

vs.
                                                            ORDER
ANDREW SAUL, Commissioner of
the Social Security Administration,

                    Defendant.

       This matter is before the Court on its own motion following the
government's Notice of Change of Status (filing 29), which advises that the
plaintiff's mother and next friend, Angela G., passed away unexpectedly,
leaving the 8-year-old plaintiff unrepresented in this action. The government
represents that the plaintiff's father "has no intention of continuing with this
litigation"—but there is nothing before the Court to establish that the
plaintiff's father has authority to make that decision, which is significant given
that the administrative record suggests the plaintiff "has no contact with
father who lives 1500 miles away." Filing 27-8 at 45.
       On the record presently before the Court, the plaintiff is unrepresented,
and Fed. R. Civ. P. 17(c)(2) provides that the Court "must appoint a guardian
ad litem—or issue another appropriate order—to protect a minor or
incompetent person who is unrepresented in an action." (Emphasis supplied);
see M.S. v. Wermers, 557 F.2d 170, 174 (8th Cir. 1977). The Court finds that
adequate protection of the minor plaintiff's interests in this case requires a
guardian ad litem to be appointed. See Wermers, 557 F.2d at 174. Accordingly,

       IT IS ORDERED:

       1.     Pursuant to Rule 17(c) and Section II(A)(1)(c) of the
              Amended Federal Practice Fund Plan and the Federal
              Practice Committee Plan (as adopted June 17, 2016), the
              following counsel is appointed as guardian ad litem for the
8:20-cv-00346-JMG Doc # 30 Filed: 03/25/21 Page 2 of 2 - Page ID # 1015




        minor plaintiff for purposes of this federal case, and as
        counsel for the guardian ad litem:

              Warren L. Reimer
              Reimer Law Office, P.C. L.L.O.
              128 W Norfolk Ave
              Norfolk, Nebraska, 68701
              (402) 371-5640
              wreimer@reimerlawoffice.com

 2.     Counsel shall promptly enter an appearance accepting the
        Court's appointment, and shall at that time advise the Court
        how much additional time may be required to file a motion
        for an order reversing the Commissioner's decision, should
        counsel determine that such a motion is appropriate. See
        filing 3.

 3.     Expenses and attorney's fees shall be paid from the Federal
        Practice Fund under the Amended Federal Practice Fund
        Plan and the Federal Practice Committee Plan (as adopted
        June 17, 2016). Counsel is particularly directed to Section
        VI, which explains how to seek reimbursement.

 Dated this 25th day of March, 2021.

                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge




                                 -2-
